Citation Nr: 0636524	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  02-20 168A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease, 
including secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from November 1954 to 
November 1956.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claims for service 
connection for a bilateral foot disability, hypertension, and 
heart disease.  

The veteran and his wife testified at a hearing at the RO in 
August 2002.  An additional hearing before the Board was 
scheduled for April 28, 2004, but the veteran cancelled it.  
See 38 C.F.R. § 20.704(e) (2006). 

This case was previously before the Board in September 2004 
and July 2005.  In September 2004, a Board decision denied 
service connection for a bilateral foot disability, but 
remanded the claims for hypertension and heart disease to the 
RO to obtain relevant private clinical records and to have 
the veteran undergo a VA examination for a medical nexus 
opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

Unfortunately, however, the RO did not complete all of the 
development requested at that time, see Stegall v. West, 11 
Vet. App. 268 (1998), so the veteran's claims had to be 
remanded to the RO again - in July 2005, for compliance with 
the prior September 2004 remand directive requiring the RO to 
readjudicate his claims based on additional evidence obtained 
following the September 2004 remand and issue a supplemental 
statement of the case (SSOC) discussing this additional 
evidence.  In May 2006 the Appeals Management Center (AMC) in 
Washington, DC, issued an SSOC continuing to deny these 
claims and returned the case to the Board for further 
appellate consideration.




FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for disposition of his 
appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed hypertension during, within 
one year after, or otherwise as a result of his service in 
the military.

3.  There also is no persuasive medical evidence of record 
indicating the veteran's heart disease is causally or 
etiologically related to his military service, including by 
way of his hypertension.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred or aggravated 
during his active military service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2006).

2.  The veteran's heart disease also was not incurred or 
aggravated during service, may not be presumed to have been 
so incurred, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 
3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this particular case at hand, the veteran was sent VCAA 
letters in September 2004, February 2005, and August 2005, 
explaining the type of evidence required to substantiate his 
claims for service connection for hypertension and heart 
disease.  These letters also indicated what evidence he was 
responsible for obtaining and what VA had done and would do 
in helping him obtain supporting evidence.  And, in the more 
recent May 2006 SSOC, the veteran received an explanation of 
how a disability rating is determined in the event service 
connection is granted, as well as the basis for determining 
an effective date upon the grant of service connection or an 
increased disability evaluation, in compliance with Dingess.  
See Dingess, 2006 WL 519755, at *12 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process....  To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.").  Consequently, there is no 
prejudice to him in proceeding with the issuance of a 
final decision at this juncture.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board realizes there was no specific mention, per se, in 
the September 2004, February 2005, or August 2005 VCAA 
letters or even in the recent May 2006 SSOC of the "fourth 
element" discussed in Pelegrini II, but the VCAA letters 
nonetheless explained that the veteran should identify and/or 
submit any supporting evidence.  The content of the letters 
therefore substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The VCAA letters were not sent until after the RO's 
initial adjudication of the veteran's claim in August 2000.  
So this did not comply with the requirement that VCAA notice 
precede the RO's initial adjudication.  But in Pelegrini II, 
the Court clarified that in cases, as here, where the VCAA 
notice was not issued until after the initial adjudication in 
question - because the VCAA did not yet exist when the RO 
initially adjudicated the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice followed by 
a readjudication of his claim, such that he is not 
prejudiced.  See, too, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Here, keep in mind the Board remanded the veteran's claim in 
September 2004 and July 2005 in order to obtain and consider 
additional medical evidence associated with the claims file.  
And the May 2006 SSOC, subsequently sent following the July 
2005 remand, provided him ample opportunity to respond with 
any additional evidence to show he is entitled to service 
connection for hypertension and heart disease before his 
appeal was re-certified to the Board.  He has not indicated 
that he has any additional relevant evidence to submit or 
that needs to be obtained.  Consequently, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions such as 
hypertension and heart disease are chronic, per se, and 
therefore will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  In 
addition, service connection is permitted for aggravation of 
a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

The veteran's complete service medical records (SMRs) are not 
currently on file, despite attempts by the RO to obtain this 
evidence.  According to correspondence associated with the 
veteran's claims file, repeated attempts to locate the 
relevant service medical records have proven futile, and no 
additional records were found or are to be had.  The veteran 
was informed in an August 2000 letter that it was unable to 
obtain his records.  It appears the missing records were 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC) - a military records repository, and that 
attempts to reconstruct these records were unsuccessful.  
When, as here, at least a portion of the service medical 
records cannot be located, through no fault of the veteran, 
VA has a "heightened" obligation to more fully discuss the 
reasons and bases for its decision and to carefully consider 
applying the benefit-of-the-doubt doctrine.  See, e.g., 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Board finds that the evidence of record does not 
establish entitlement to service connection for hypertension.  
There is no medical evidence of record indicating the 
veteran's hypertension was incurred during or as a result of 
his military service.  While the Board acknowledges that his 
service medical records are unavailable, there is no evidence 
of hypertension being manifest to a compensable degree within 
one year after his separation from service in 1956.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  And there is no objective medical evidence of 
continuity of symptomatology during the intervening years 
after his discharge from service and the initial diagnosis.  
According to the medical evidence of record, he was first 
diagnosed with hypertension in 1959, so about two years 
beyond the one-year presumptive period following service - 
which ended in 1957.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  

In any event, there is no persuasive medical nexus evidence 
of record indicating or otherwise suggesting the veteran's 
hypertension, irrespective of the exact date of the initial 
diagnosis, was incurred or aggravated during his military 
service.  Indeed, there is probative evidence to the 
contrary.  The May 2005 VA examiner requested to give a 
medical opinion concerning this possibility concluded there 
was simply no clear medical evidence of a causal relationship 
between the veteran's current hypertension and his military 
service.  This VA examiner's opinion has significant 
probative weight since it was based on a review of the 
record, and the VA examiner not only considered the veteran's 
assertions and medical history, but also undertook a 
comprehensive clinical examination of him.  See, e.g., Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In addition, the Board finds that the preponderance of the 
evidence is against the derivative claim for service 
connection for heart disease, to include as secondary to the 
hypertension.  There is no persuasive medical nexus evidence 
of record indicating or otherwise suggesting the heart 
disease was incurred during or as a result of the veteran's 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  His heart disease was not diagnosed 
until 1994, approximately 38 years after his military service 
ended.  See Savage, supra (requiring medical evidence of 
chronicity and continuity of symptomatology).  


More significantly, regarding the veteran's assertions that 
his hypertension caused his heart disease, or at least was a 
precipitating factor in the development of it, the Board 
acknowledges that the medical evidence suggests this very 
well may be true.  But even so, the mere fact that his 
hypertension has not been medically determined to be 
attributable to his military service unfortunately also, in 
turn, means that he cannot link his heart disease to his 
service - via his hypertension.  38 C.F.R. § 3.310(a); 
Allen, 7 Vet. App. at 448.  That is to say, the elimination 
of one relationship to service, as the supposed precipitant, 
necessarily also eliminates all associated residual 
conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'" Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

The only evidence at other times alleging the veteran's 
hypertension and heart disease are related to his service in 
the military comes from him, individually.  And as a layman, 
he simply does not have the necessary medical training and/or 
expertise to determine the cause of these conditions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have limited probative value without medical evidence 
substantiating them.  Consequently, absent medical evidence 
of a causal relationship to his service in the military, 
service connection cannot be granted because the 
preponderance of the evidence is unfavorable.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

In closing, it deserves repeating that when a veteran's 
service medical records are unavailable through no fault of 
his, the VA's duty to assist, the duty to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  But this does not 
lower the threshold for an allowance of a claim, for example, 
where the evidence almost but not quite reaches the positive-
negative balance.  In other words, the legal standard for 
proving a claim is not lowered; rather, the Board's 
obligation to discuss and evaluate evidence is heightened.  
Russo v. Brown, 9 Vet. App. 46 (1996).  That is to say, 
this does not obviate the need for medical nexus evidence 
causally relating the current disabilities at issue to 
service.  Unfortunately, there remains no such evidence in 
this case.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claims, so they must be denied.  38 C.F.R. 
§ 3.102.


ORDER

Service connection for hypertension is denied.  

Service connection for a heart disease, secondary to 
hypertension, also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


